 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                           )
     UNITED STATES OF AMERICA,               )
 9                                           )              Case No. MC18-0106RSL
                        Plaintiff,           )
10                v.                         )
                                             )              ORDER TO ISSUE WRIT OF
11   CAROLYN M. GUDMUNDSON, aka              )              CONTINUING GARNISHMENT
     Carolyn Glassman,                       )              AND NOTICE TO DEFENDANT/
12                                           )              JUDGMENT DEBTOR
                  Defendant/Judgment Debtor, )
13                                           )
                  v.                         )
14                                           )
     ROBERT HALF LEGAL,                      )
15                                           )
                        Garnishee.           )
16   _______________________________________)
17
           This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
18
     Garnishment” for property in which the defendant/judgment debtor, Carolyn M. Gudmundson
19
     (aka Carolyn Glassman), has a substantial nonexempt interest and which is in the possession,
20
     custody, or control of the garnishee, Robert Half Legal. The Court having reviewed the record in
21
     this matter, hereby ORDERS that the Clerk of Court issue the “Writ of Continuing
22
     Garnishment” (Dkt. # 1-3) and the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4)
23
     submitted by plaintiff’s counsel on October 26, 2018. Pursuant to 28 U.S.C. § 3205(c)(3),
24
     plaintiff shall serve the defendant/judgment debtor and the garnishee with a copy of the writ and
25
     accompanying instructions.
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT
 1        Dated this 29th day of October, 2018.
 2
 3
                                            A
                                            Robert S. Lasnik
 4                                          United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT          -2-
